﻿Mr. President, on
behalf of my delegation, I congratulate you on your election
to preside over the General Assembly at its fifty-fourth
session. I bring you warm greetings from His Excellency
President Imata Kabua of the Republic of the Marshall
Islands. He asks that I bring to the attention of the General
Assembly the various concerns that we wish to see
addressed this year.
As the Assembly knows, the Marshall Islands was
chosen for nuclear testing activities for the good of
mankind. It did not turn out to be so fortunate for many of
our people. The testing displaced many, and many were
affected by the contamination. The Marshall Islands
continues to be haunted by a legacy of nuclear testing and
the destruction that accompanied it. My own home island,
Utirik, was severely affected, and as I speak today we feel
that there has not been a full reckoning of this dreadful part
of our history. We have spoken about the medical effects,
the high costs of treating the victims and the costs of
rehabilitating the affected areas. A recent study has proved
that the thyroid cancer rate in the population alive at the
time of the testing is very high. We are experiencing the
effects of these ailments decades after the end of the tests.
The medical and social problems that were caused do not
seem likely to go away.
That being said, there are some positive developments
arising from our talks with our former Administering
Authority. Recent discussions have highlighted the need to
move forward with positive measures, and this is something
we fully support. The problems we face are, however, very
difficult, and the international expertise we require is
simply not forthcoming. We therefore reiterate the call we
made at the 1995 Non-Proliferation Treaty (NPT) Review
Conference that such expertise for medical measures, as
well as scientific and technical assistance, must be made
available. We have sought to have the year 2000 Review
Conference fully reflect this concern. If these issues are
not addressed, it is our considered view that
non-proliferation and nuclear disarmament in general will
be a hollow achievement.
I am grateful, Mr. President, for the efficient manner
in which you conducted the proceedings of the twenty-
second special session. That session will serve as a
highlight among our achievements this year, and I hope
that it will usher in a new dawn of international
cooperation with the small island developing States.
The concerns that were raised at the special session
need not be repeated here. However, we must now look
at how to integrate these concerns into other work of the
United Nations in the field of sustainable development. It
would be counterproductive if the outcomes from last
week were not fully reflected in our other deliberations.
The full agenda before the Second Committee is
indicative of the continued concern with these issues. We
will seek to ensure full reflection of the special session at
the appropriate time. At the national level we will do our
part through the National Commission on sustainable
development. At the regional level we will cooperate with
the other organizations of the Pacific island countries.
The interlinkages between various conventions and
sustainable development efforts have always been clear to
my delegation. We are deeply concerned with climate
change and the devastating effect it may have on our
livelihood, culture, natural resources, the economy and
our very existence. Climate change is with us now. It
must be stressed that bad weather is not climate change.
However, the extreme events that have been observed in
recent years are indications of what is to be expected
from climate change. Climate change is the disease, and
what we are observing are the symptoms.
In the Pacific we have experienced a number of
severe weather events and changes to our normal climate.
Kiribati and the northern Cook Islands have become
wetter, while Fiji and Tonga have become drier. In Samoa
the difference between daytime and night-time
temperatures has decreased. The southern Cook Islands
and Tonga have also become warmer. The drought that
hit the Marshall Islands last year was so bad that
households could not get even two hours of fresh water
per week.
36


For small island developing States it is not just a
question of waiting to see what the research will say. We
have to take action now. What happens to the small islands
will impact on the rest of the world sooner rather than later.
We also expect that the industrialized countries will take
precautionary measures. Anything less is an invitation to
the genocide of island peoples around the world.
The industrialized countries should urgently reduce
their emissions, and others should follow suit. We ourselves
are taking steps to limit our already very small emissions.
Part of our effort is to develop our renewable energy sector.
In this regard, I am pleased to inform the Assembly that the
Government has approved a solar energy policy. The first
stage will be a project to install solar panels on all the outer
island health centres and one of the high schools. With the
support of the United Nations Trust Fund for New and
Renewable Sources of Energy and the Government of Italy,
we hope to begin implementing this project very soon, as
well as the overall policy. The policy will assist us in
generating sustainable livelihoods in the outer island
communities.
The Marshall Islands was honoured to host the
Alliance of Small Island States workshop on climate change
this year, and we commend the outcome to all
Governments. We would like to express our appreciation to
Italy, Norway, the United States, Canada and Switzerland
for supporting the workshop and the United Nations Trust
Fund for providing the experts.
As the custodian of three-quarters of a million square
miles of ocean, the Marshall Islands is continuing its
endeavours to seek equitable solutions for the governance
of the oceans. We are cognizant that the activities that take
place in our neighbouring seas will have an effect on the
sustainable development of the marine resources within our
exclusive economic zone.
Unsustainable fishing practices such as the use of drift
nets and small mesh sizes must therefore be banned
forever. The Marshall Islands has been working together
with the Pacific island countries to develop a regional treaty
that would address implementation of fisheries conservation
and their sustainable management. Various aspects of
importance include the need for data collection, vessel
monitoring systems, and greater support for our patrol
boats. We also need to look at limiting the fleets permitted
to fish in our waters; this would also assist us in further
developing our domestic fleet.
My Government applauds the efforts of the Pacific
Forum, in particular the Permanent Representative of
Papua New Guinea who, in cooperation with the Rio
Group, has brought this matter forward. We will continue
to seek common-sense solutions to the vexing problems
that confront us in ocean matters.
The Ministry of Internal Affairs of the Marshall
Islands has responsibility for and is predominantly
focused on the social development and improvement in
the lives of our people in the outer island communities.
One such example is the solar power project I mentioned.
We are constantly engaged in seeking solutions to address
these concerns, one such event being national economic
and social summit. Through the outcome of that summit,
we are striving to bring about the partnerships that these
communities require for their economic and social
development. Many exciting new ideas have come
forward, especially for the development of agriculture,
fisheries and sustainable tourism. What is lacking is
concerted donor support, but we are hopeful that with
detailed and pragmatic proposals this situation will
change.
Earlier this year, at the Preparatory Committee for
the follow-up to the Copenhagen Social Summit, I
outlined some of the problems we face and the possible
solutions we proposed. Those ideas are still valid. My
delegation will continue to stress the need for support for
these efforts during this session and at the special session
on social development next year.
Women’s rights are a cornerstone of the Marshall
Islands Constitution. As a matrilineal society, we have a
cultural attachment to the promotion of the rights of all
people, but especially for the women of our society. We
have in place a unit in the Ministry of Internal Affairs to
assist in the implementation of our policy on women and
to address the achievements of women in our society. I
can inform the Assembly that a national caucus of women
was recently established to increase further their
involvement in the political decision-making process. My
delegation will actively participate in the preparatory
work for the special session on the implementation of the
Beijing Conference to be held next year.
Equally important to the Marshall Islands are human
rights in the general sense. We have tried to give practical
implementation to the ideals that we all hold dear. The
Marshall Islands Constitution defines respect for human
rights as the fundamental obligation of the Government.
It sets out the basic parameters for the holding of free
37


elections, the right of free speech and thought, and the right
to economic and social development. We hold these
principles in high regard, and indeed we are currently in the
process of holding general elections to the Parliament and
to the local governments. The elections are free and fair,
and open to the most stringent oversight to ensure there is
no interference in the free choice of the people.
In line with our efforts to consolidate our democracy
and our free institutions, we are looking at the opportunities
in the various human rights instruments of the United
Nations. I hope to be able to report soon that we will
become party to the most important of these instruments,
even though I would contend that our Constitution already
gives full voice to these rights. In this regard, we were very
heartened to hear what the Secretary-General had to say on
the subject. We think that he pinpointed the real issue here:
that it is people who are the most important, that it is
adherence to human rights that we must safeguard. We will
support all efforts to see to it that new initiatives are given
proper consideration.
As a small but determined democracy, the Marshall
Islands supported the inclusion of the agenda item on the
need to examine the exceptional international situation
pertaining to the Republic of China on Taiwan and ensure
that the fundamental right of its 22 million people to
participate in the work and activities of the United Nations
is fully respected. We hope to achieve a resolution of this
matter in the near future. There is still a need for an ad hoc
committee to be established to examine the matter further.
The United Nations has come a long way on the path
to reform, which we all know is an ongoing process, never
a single event. My delegation congratulates the Secretary-
General for his outstanding efforts: he deserves our full
support and thanks. But the reforms so far made are in
jeopardy because of the continued non-payment of
contributions by certain Members. This is intolerable and
cannot continue: the support from Member States cannot
falter. We must all pay our dues on time, in full and
without conditions.
As part of this reform process, we too have noted the
anomalies in the regional groupings here at the United
Nations. We think it is high time to review this matter, as
Australia, New Zealand, Papua New Guinea, Fiji and
Samoa have all eloquently pointed out.
There is also a need to finalize the reform of the
Security Council. In this regard, I wish to thank the
delegation of Italy for its reasonable and logical
contribution to our debate on this matter.
We must also ensure that the United Nations
agencies are responsive to the special needs of the
developing countries. The Marshall Islands has benefited
to some extent from various United Nations Development
Programme (UNDP) projects. We feel that more can be
done, and we look forward to increasing our cooperation
with United Nations agencies, such as UNDP, the United
Nations Population Fund (UNFPA), the United Nations
Children's Fund (UNICEF) and the United Nations
Educational, Scientific and Cultural Organization
(UNESCO) and others.
In conclusion, Mr. President, you can count on the
full support and cooperation of the Marshall Islands
delegation to assist you in bringing our deliberations to a
fruitful conclusion.





